TERENCE T. EVANS, Circuit Judge,
dissenting.
The nursing department at the Audubon Health Care Center has, in descending order of authority, a director of nursing, an assistant director of nursing, 19 registered nurses (RN’s), 38 licensed practical nurses (LPN’s), and 90 certified nursing assistants (CNA’s). Undoubtedly, the director, her assistant, and the RN’s (who are, by the way, salaried) are “supervisors” as that term is defined by the Labor Management Relations Act. Undoubtedly also, the CNA’s are not supervisors under the Act. This case presents a fairly routine dispute concerning the LPN’s (like the CNA’s they are clock punchers, not salaried employees), who are betwixt and between: Are they “supervisors” or are they not? The Board’s factual determination that their duties do not make them supervisors is, in my view, supported by substantial evidence. Today’s opinion, however, means that the supervisor-versus-employee lineup at Audubon is 59 to 90. Such an unwieldy, top-heavy setup is bizarre, to say the least.
In my view, the LPN’s are much closer to CNA’s than they are to RN’s. The few minor extra responsibilities that put LPN’s above CNA’s in Audubon’s nursing department do not make them supervisors. A supervisor-to-employee ratio at Audubon of 21 to 128 would be much more realistic. Because the majority fails to reach this logical conclusion, I dissent.